Citation Nr: 1400447	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  09-33 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent from July 31, 2007 to December 27, 2010, for service-connected bilateral temporomandibular joint internal derangement. 

2.  Entitlement to a rating in excess of 10 percent, from December 28, 2010 to March 30, 2011, for service-connected bilateral temporomandibular joint internal derangement.

3.  Entitlement to a rating in excess of 30 percent, from December 28, 2010 to the present, for service-connected bilateral temporomandibular joint internal derangement.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Nobrega, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Marine Corps from November 1993 to September 1997 and service in the United States Army from January 1998 to February 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) Albuquerque, New Mexico.

The Veteran's entire claims file, to include the portion contained in the electronic "Virtual VA" system, has been reviewed in this case. 

For reasons which will become clear below, the Board has divided the single issue addressed by the RO into the above. 

The Veteran had a Travel Board hearing with the undersigned in June 2010.  A transcript of the hearing is associated with the claims file.  






FINDINGS OF FACT

1.  The Veteran's service-connected bilateral temporomandibular joint internal derangement does not restrict the Veteran's inter-incisal range of motion to less than 40 mm for the period from July 31, 2007 to December 27, 2010.

2.   The Veteran's service-connected bilateral temporomandibular joint internal derangement restricted the Veteran's inter-incisal range of motion to no more than 0-15 mm for the period of December 28, 2010 to March 29, 2011. 

3.  The Veteran's service-connected bilateral temporomandibular joint internal derangement restricts the Veteran's inter-incisal range of motion to no more than 0-20 mm for the period of March 30, 2011 to the present.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for temporomandibular joint internal derangement disability for the period from July 31, 2007 to December 27, 2010 have not been met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.150, Diagnostic Code 9905 (2013). 

2.  The criteria for an evaluation in excess of 10 percent for temporomandibular joint internal derangement disability for the period from December 28, 2010 to March 29, 2011 have been met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.150, Diagnostic Code 9905 (2013).

3.  The criteria for an evaluation in excess of 30 percent for temporomandibular joint internal derangement disability for the period from December 28, 2010 to the present have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.150, Diagnostic Code 9905 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).
On a claim that arises from an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  For claims for an increase  that do not rise out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Hart v. Mansfield, 21 Vet. App 505 (2007).  
Under Diagnostic Code 9905 for temporomandibular articulation, a 10 percent rating is assigned when the inter-incisal range of motion is limited to between 31 and 40 mm.  A 10 percent rating may also be assigned when the range of lateral excursion is limited to between 0 and 4 mm.  A 20 percent rating is assigned when the inter-incisal range of motion is between 21 and 30 mm.  A 30 percent rating is assigned when the inter-incisal range of motion is between 11 and 20 mm.  A 40 percent rating is assigned when the inter-incisal range of motion is between 0 and 10 mm.  38 C.F.R. § 4.150, Diagnostic Code 9905.
Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling, and pain on movement. 38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  										
Entitlement to a higher initial compensable rating in excess of 10 percent from July 31, 2007 to December 27, 2010
A 10 percent rating is assigned when the inter-incisal range of motion is limited to between 31 and 40 mm.  A 10 percent rating may also be assigned when the range of lateral excursion is limited to between 0 and 4 mm. 
A higher 20 percent rating is assigned when the inter-incisal range of motion is between 21 and 30 mm.  A 30 percent rating is assigned when the inter-incisal range of motion is between 11 and 20 mm.  A 40 percent rating is assigned when the inter-incisal range of motion is between 0 and 10 mm.  38 C.F.R. § 4.150, Diagnostic Code 9905.
The 10 percent rating is appropriate for the period from July 31, 2007 to December 27, 2010.  The Veteran's symptoms are adequately and properly assessed at 10 percent disabling as his inter-incisal range of motion is limited to 40 mm. The right lateral excursion is 0 to 12 mm and left lateral excursion is 0 to 12 mm.  A higher 20 percent rating is not warranted as the Veteran's inter-incisal range of motion is not limited to 21 to 30 mm. 
The Veteran had a VA examination on July 1, 2008.  The examiner reported that the Veteran's inter-incisal range of motion is limited to 40 mm. The right lateral excursion is 0 to 12 mm and left lateral excursion is 0 to 12 mm.  Frequent difficulty chewing was reported.  The examiner reported that "the Veteran has sore muscles of mastication when he chews hard foods [and] eats or over a long period, but his jaw movement is not impaired over time.  Additionally, no difficulty talking was reported. There was no malunion or nonunion of the mandible.  The examiner noted that the Veteran reported that he "normally does not have problems in tmj's, but after extensive use it will get sore and tired.  He avoids hard food or food he has to open wide." 
The Veteran was afforded a Travel Board hearing with the undersigned VLJ on June 29, 2010.  The Veteran described his current symptoms and the limitations which his service-connected temporomandibular joint internal derangement effecting him as he "used to like to eat raw steak growing up on the ranch eating raw meat, fresh. Uh, now [he has] to actually cook it a little bit more; eat softer foods, but have to chew for a long extended period of time." The Veteran continued, "it hurts after a while, and stays hurting . . . I just learned to cook more and eat softer foods."  The Veteran denied any locking of the jaw.  The Veteran also stated that he does not chew gum anymore.  Similarly, he reported that some days are worse than others and on certain days "it really hurts."  The Veteran reported that pain is worse than usual "anywhere from a third to half of the month" and the Veteran generally feels more pain "during the winter months." 
Consistent with DeLuca, the Board has considered the Veteran's functional loss due to pain and other factors set forth in 38 C.F.R. §§ 4.40 and 4.45; however, the medical evidence simply does not reflect that the Veteran has functional impairment associated with his service-connected temporomandibular joint internal derangement which is so disabling as to effectively result in limitation of motion as required for assignment of a rating in excess of 10 percent for this period.
In this regard, the Board notes that a referral to the Director of VA Compensation Service for consideration of an extraschedular rating is not warranted.  Indeed, the 10 percent rating fully contemplates the severity of the disorder, and there is nothing so unique as to take the service connected disability picture outside of the norm.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).   						        	

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  38 U.S.C.A. § 5107(b); See also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361  (Fed. Cir. 2001).  Thus, with respect to the claim for entitlement to a rating in excess of 10 percent for temporomandibular joint internal derangement, the Board notes that the preponderance of the evidence is against that portion of the claim.               				
Under these circumstances, the Board finds that the criteria for assignment of a rating in excess of 10 percent for the Veteran's temporomandibular joint internal derangement disability are not met during this time period.
Entitlement to a rating in excess of 10 percent, from December 28, 2010 to March 30, 2011
As noted above, a 10 percent rating is assigned when the inter-incisal range of motion is limited to between 31 and 40 mm.  A 10 percent rating may also be assigned when the range of lateral excursion is limited to between 0 and 4 mm. 
A higher 20 percent rating is assigned when the inter-incisal range of motion is between 21 and 30 mm.  A 30 percent rating is assigned when the inter-incisal range of motion is between 11 and 20 mm.  A 40 percent rating is assigned when the inter-incisal range of motion is between 0 and 10 mm.  38 C.F.R. § 4.150, Diagnostic Code 9905.
During this period of time, the 10 percent rating is found to be not appropriate.  The Veteran's symptoms are not adequately and properly assessed at 10 percent disabling.  The Veteran's inter-incisal range of motion is limited to 0 to 15 mm.  The right lateral excursion is 0 to 10 mm and left lateral excursion is 0 to 10 mm.  An evaluation at 30 percent is warranted. 
The Veteran had a VA examination on December 28, 2010.  The examiner reported that the Veteran's inter-incisal range of motion is limited to 0 to 15 mm, right lateral excursion is 0 to 10 mm, and left lateral excursion is 0 to 10 mm. The Veteran reported to the examiner that the Veteran "has sore muscles in his mouth at all times.  He can not open wide. . ."  No malunion or nonunion of the mandible was reported.
An evaluation at 30 percent is appropriate as the Veteran's inter-incisal range of motion is 15 mm.  A higher 40 percent evaluation is not warranted as the Veteran's inter-incisal range of motion is greater than 0 to 10mm.  The examination would provide evidence against such an evaluation.
Consistent with DeLuca, the Board has considered the Veteran's functional loss due to pain and other factors set forth in 38 C.F.R. §§ 4.40 and 4.45; however, the medical evidence simply does not reflect that the Veteran has functional impairment associated with his service-connected temporomandibular joint internal derangement which is so disabling as to effectively result in limitation of motion as required for assignment of a rating in excess of 30 percent for this period.
The Board notes that a referral to the Director of VA Compensation Service for consideration of an extraschedular rating is not warranted.  Indeed, the 30 percent rating fully contemplates the severity of the disorder, and there is nothing so unique as to take the service connected disability picture outside of the norm.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).   						     

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  38 U.S.C.A. § 5107(b); See also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361  (Fed. Cir. 2001).  Thus, with respect to the claim for entitlement to a rating in excess of 30 percent for temporomandibular joint internal derangement, the Board notes that the preponderance of the evidence is against that portion of the claim. 

Under these circumstances, the Board finds that the criteria for assignment of a rating of 30 percent, and no higher than 30 percent, for the Veteran's temporomandibular joint internal derangement disability are met.
Entitlement to a rating in excess of 30 percent, from December 28, 2010 to the present
The existing 30 percent rating is assigned when the inter-incisal range of motion is between 11 and 20 mm.  A higher 40 percent rating is assigned when the inter-incisal range of motion is between 0 and 10 mm.  38 C.F.R. § 4.150, Diagnostic Code 9905.
At the time of the Veteran's VA examination on March 30, 2011, the Veteran's inter-incisal range was 20 mm. The Veteran has right lateral excursion range of motion of 0 to 10 mm and 0 to 10 mm left lateral excursion.  The examiner noted that the Veteran has limited ability to open his mouth and pain on both sides of his face.  The examiner reported that the Veteran "avoids hard foods and cannot open wide.  [The Veteran] has to cut his food into small pieces to eat."  
No malunion or nonunion of the mandible was reported.
The existing 30 percent rating is appropriate.  The Veteran's symptoms are adequately and properly assessed at 30 percent disabling as his inter-incisal range of motion is limited to 20 mm. A higher 40 percent rating is not warranted as the Veteran's inter-incisal range of motion is not limited to 0 to 10 mm. 
Consistent with DeLuca, the Board has considered the Veteran's functional loss due to pain and other factors set forth in 38 C.F.R. §§ 4.40 and 4.45; however, the medical evidence simply does not reflect that the Veteran has functional impairment associated with his service-connected temporomandibular joint internal derangement disability is so disabling as to effectively result in limitation of motion as required for assignment of a rating in excess of 30 percent. 

The Board notes that a referral to the Director of VA Compensation Service for consideration of an extraschedular rating is not warranted.  Indeed, the 30 percent rating fully contemplates the severity of the disorder, and there is nothing so unique as to take the service connected disability picture outside of the norm.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).   						        	

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  38 U.S.C.A. § 5107(b); See also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361  (Fed. Cir. 2001).  

Thus, with respect to the claim for entitlement to a rating in excess of 30 percent for temporomandibular joint internal derangement, the Board notes that the preponderance of the evidence is against that portion of the claim. 

Under these circumstances, the Board finds that the criteria for assignment of a rating in excess of 30 percent for the Veteran's temporomandibular joint disability are not met.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, the Veteran was provided with notice in August 2007,  July 2008 and October 2009, regarding his claim, and was informed of what evidence VA would provide and what evidence he should supply in support of his claim.  He was specifically informed as to how disability ratings are assigned based on the severity of the service-connected disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006). 

It is pertinent to note that the Veteran is represented by the Disabled American Veterans, and that organization is presumed to have knowledge of what is necessary to substantiate a claim for a higher disability evaluation for temporomandibular joint internal derangement.  Neither the Veteran nor his representative have pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim, the Board finds that all necessary assistance has been provided in this case.  The evidence includes relevant post-service pertinent medical records that address the Veteran's temporomandibular joint internal derangement, and furthermore, the Veteran has been afforded three comprehensive VA medical examinations which addressed his complaints.  

There is no indication of any additional relevant evidence that has not been obtained, and they are adequate for rating purposes. 

Based on the above, there is no duty to provide another examination or a medical opinion. See 38 C.F.R. §§ 3.326, 3.327 (2013).

Beyond the above, it does not appear that the issue of a total disability is being raised by the record at this time.  However, if the Veteran believes he cannot work because of his service connected disabilities he should let the VA know as soon as possible. 


ORDER

Entitlement to an initial disability rating in excess of 10 percent for temporomandibular joint internal derangement disability for the period from July 31, 2007 to December 27, 2010 is denied. 

Entitlement to a disability rating of 30 percent, but no higher than 30 percent, for temporomandibular joint internal derangement disability for the period from December 28, 2010 to March 29, 2011 is granted subject to the statutes and regulations applicable to the payment of VA monetary benefits.

Entitlement to a disability rating in excess of 30 percent for temporomandibular joint internal derangement disability for the period from December 28, 2010 to the present is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


